DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
Disposition of Claims
Claims 13-36 are allowed.
Claims 1-12 are canceled.
Response to Arguments
Applicant’s arguments, see Pages 8-14, filed April 26, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 13-32 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §§ 102 & 103 of Claims 13-32 has been withdrawn. 
Allowable Subject Matter
Claims 13-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 13 & 23, Pilon et al. (US 2011/0297269), Hu et al. (Computer Modeling and Optimization of Swage Autofrettage Process of a Thick-Walled Cylinder Incorporating Bauschinger Effect, January 14, 2014, American Transactions on Engineering & Applied Sciences, Volume 3, Pages 31-the pressure vessel consisting of a single-piece elongate metal tube; and wherein a ratio of a length of the single-piece elongate metal tube to an inside dimeter of the single-piece elongate metal tube is 90.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725